Citation Nr: 1309080	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  06-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  The Veteran died in April 2004 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, granting service connection for diabetes mellitus and prostate cancer, and denying, among other issues, the matter currently on appeal.  

This matter was previously denied by the Board in March 2010.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in November 2010, the Court granted a joint motion for remand, vacating the Board's decision and remanding the claim back to the Board for further proceedings.  

The Board again denied the appellant's claim in April 2011.  The appellant again appealed this decision to the Court.  In July 2012, the Court issued a Memorandum Decision, vacating the Board's July 2012 decision and remanding this case back to the Board for further proceedings.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Louisville, Kentucky in September 2007.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appellant had previously been represented in this matter by the Kentucky Department of Veterans Affairs.  However, in March 2009, the appellant appointed the American Legion to be her representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection for the cause of the Veteran's death is warranted.  Specifically, she has argued that his service-connected disabilities caused or contributed to his cause of death.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran passed away on April 5, 2004.  The cause of death was determined to be renal failure due to hepato-renal syndrome due to cirrhosis.  The appellant has asserted that the Veteran's service-connected diabetes mellitus contributed to the cause of the Veteran's death.  In support of this assertion, she has submitted an August 2007 statement prepared by a Dr. Snyder.  According to Dr. Snyder, diabetes "could have contributed" to the Veteran's renal failure and ultimate death.  Dr. Snyder also noted in March 2008 that if one could show that the Veteran had a history of significant and progressive chronic renal failure, with no other clear cause for chronic renal failure, than one could argue that it was more likely than not that the Veteran's diabetes contributed to the timing of acute renal failure and death.  However, Dr. Snyder stressed that since he was not involved in the long-term care of the Veteran, he could not determine whether he had a history of significant and progressive chronic renal failure.  He further noted that the Veteran's liver disease was "end-stage" and that the Veteran would have lived at most a few more months or years if not for diabetes.  Finally, the record contains a statement dated March 2009 and signed by a Dr. Brooks.  Dr. Brooks indicated that diabetes contributed to the damage of kidneys and that kidney failure could lead to death.  

The Veteran's claims file was previously forwarded to a VA examiner in September 2008 so that an opinion as to whether it was at least as likely as not that his death was caused by, or a result of, his diabetes mellitus.  The examiner opined that while diabetes can certainly contribute to the development of chronic renal insufficiency, and may have in this case, it was not the cause of his "AKI."  However, as pointed out by the Court in July 2012, this is not the proper standard for determining whether a service-connected disability contributed to the cause of death.  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2012).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2012).  For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2012).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(3) (2012).

The Veteran's claims file should again be forwarded to a VA examiner for review so that an opinion can be provided applying the proper standard.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner is asked to opine as to whether the Veteran's service-connected diabetes contributed substantially or materially to his death, that it combined to cause death, or that it aided or lent assistance in the production of death.  A complete rationale must be provided for all opinions offered.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to an appropriate physician so that an opinion as to cause of death may be provided.  In addition to the claims file, a copy of this remand should be provided to the examiner as well.  The examination report should reflect review of these items.  

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus and/or prostate cancer: (a) contributed substantially or materially to the cause of his death; (b) combined to cause his death; or (c) aided or lent assistance to the production of death.  

A complete rationale must be provided for all opinions offered.  When formulating an opinion, the examiner should consider and discuss the private statements of record, including the March 2009 statement of Dr. Brooks, the March 2008 opinion of Dr. Snyder and August 2007 statement of Dr. Snyder.  

2.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the appellant should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


